      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 1 of 22



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK


 NATIONAL RIFLE ASSOCIATION OF              §
 AMERICA,                                   §
                                            §
                  Plaintiff,                §
                                            §           CIVIL CASE NO. 1:20-CV-00385-MAD-
 v.                                         §           DJS
                                            §
 ANDREW CUOMO, both individually and        §
 in his official capacity; NEW YORK STATE §
 DEPARTMENT OF ECONOMIC                     §
 DEVELOPMENT d/b/a EMPIRE STATE             §
 DEVELOPMENT; ERIC GERTLER, both §
 individually and in his official capacity; §
 NEW YORK STATE DEPARTMENT OF               §
 LABOR; and ROBERTA REARDON, both §
 individually and in her official capacity, §
                                            §
                  Defendants.               §

                 FIRST AMENDED COMPLAINT AND JURY DEMAND

       Plaintiff National Rifle Association of America (the “NRA” or “Plaintiff”) files this First

Amended Complaint and Jury Demand (“Complaint”) against defendants New York Governor

Andrew Cuomo (“Cuomo”), both individually and in his official capacity; the New York State

Department of Economic Development d/b/a Empire State Development, Acting Commissioner,

President and CEO of the New York State Department of Economic Development Eric Gertler

(“Gertler”), both individually and in his official capacity, New York State Department of Labor,

and Commissioner of the New York State Department of Labor, Roberta Reardon (“Reardon”),

both individually and in her official capacity (collectively, “Defendants”), upon personal

knowledge of Plaintiff’s own actions, and upon information and belief as to all other matters, as

follows:




COMPLAINT AND JURY DEMAND                    Page 1
         Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 2 of 22



                                                 I.

                                 PRELIMINARY STATEMENT

         This lawsuit redresses a pointless and arbitrary attack on the constitutional rights of New

York citizens and residents. By executive order 202.8, issued on March 20, 2020, Defendant

Cuomo effectively and indefinitely suspended a key component of the Second Amendment to the

United States Constitution—shutting down all gun stores in the State of New York, including

federally licensed gun stores, by deeming them “non-essential” businesses.

         Citizens of New York (with few exceptions) can only purchase firearms through a

regulatory patchwork entailing federally-licensed dealers and background checks. By closing

federally licensed dealers, Defendants have cut off the only way of legally purchasing firearms in

the State. As a result of the government’s overreach, most New Yorkers have no legal way to

exercise the constitutional right to purchase arms or ammunition.

         The United States Supreme Court recognizes that the right to keep and bear arms is

fundamental and belongs to the individual, not the government. Moreover, a core purpose of that

right is self defense. 1 The current public health emergency does not justify impeding the exercise

of Second Amendment rights, especially during a time when many New Yorkers have valid

concerns about the ability of the government to maintain order—and criminals are being

prematurely released from jails. Indeed, on March 28, 2020, the United States Department of

Homeland Security issued a list of critical infrastructure, explicitly including: “Workers supporting

the operation of firearm or ammunition product manufacturers, retailers, importers, distributors,

and shooting ranges.” The federal government and numerous states have recognized that even



1
    See D.C. v. Heller, 554 U.S. 570, 584, 128 S. Ct. 2783, 2793, 171 L. Ed. 2d 637 (2008).




COMPLAINT AND JURY DEMAND                      Page 2
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 3 of 22



during the current crisis, manufacturing and sales of firearms are rights guaranteed by the

Constitution. They are also critical to public safety and security.

       Defendants’ closure of firearms retailers is a cynical and pretextual attack on the Second

Amendment rights of the people of New York. While New Yorkers cannot purchase firearms or

ammunition to protect their families, Defendants and state officials readily classified, as

“essential,” sales of goods such as liquor, 2 pizza, coffee, donuts, and luxury condominiums. Yet,

in the face of contrary federal guidance and ample constitutional authority, Governor Cuomo

refuses to extend the same dispensation to firearm retailers.

       Plaintiff appreciates the grave threat to health posed by COVID-19, and the societal

disruption it has caused. However, history reminds us that incursions upon constitutional liberties

which are rationalized in the midst of an emergency frequently linger longer, and do more harm,

than the emergency itself. 3 Reasonable steps to prevent the spread of the COVID-19 coronavirus

do not include the suspension of the Second Amendment, especially when obvious, tailored

alternatives exist—including adherence to federal guidelines for the safe and sanitary sale of


       2
         See New York State Liquor Authority, SLA COVID-19 Guidance on Restrictions, To-
Go Delivery, and Q&A, available at https://sla.ny.gov/Restrictions-in-Response-to-COVID-19
(“Under the Governor’s direction, the manufacture, distribution and sale of alcoholic beverages
are deemed essential, thus not subject to the Governor’s ordered workforce reductions. ”). The
New York State Department of Health estimated in 2016 that over 4,000 New Yorkers die
prematurely each year from excessive alcohol consumption. See New York State Department of
Health, Behavioral and Risk Factor Surveillance System Brief Number 1812, available at
https://www.health.ny.gov/statistics/brfss/reports/docs/1812_alc_drinking.pdf.
       3
          See Toyosaburo Korematsu v. United States, 323 U.S. 214, 246, 65 S. Ct. 193, 207, 89 L.
Ed. 194 (1944), abrogated by Trump v. Hawaii, 138 S. Ct. 2392, 201 L. Ed. 2d 775 (2018)
(Jackson, J., dissenting) (“All who observe the work of courts are familiar with what Judge
Cardozo described as ‘the tendency of a principle to expand itself to the limit of its logic.’ A
military commander may overstep the bounds of constitutionality, and it is an incident. But if we
review and approve, that passing incident becomes the doctrine of the Constitution. There it has a
generative power of its own, and all that it creates will be in its own image. Nothing better
illustrates this danger than does the Court's opinion in this case.”)



COMPLAINT AND JURY DEMAND                      Page 3
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 4 of 22



firearms. 4 Plaintiff asks the Court to declare that the Second Amendment right to bear arms

requires that citizens and residents of New York be afforded reasonable access to purchase firearms

and ammunition, and to prohibit Defendants from needlessly forcing gun stores to remain closed.

                                                II.

                                            PARTIES

       1.      Plaintiff the National Rifle Association of America is a nonprofit corporation

organized under the laws of the State of New York with its principal place of business in Fairfax,

Virginia. The NRA is America’s leading provider of gun-safety and marksmanship education for

civilians and law enforcement. It is also the foremost defender of the Second Amendment to the

United States Constitution. The NRA has approximately five million members and its programs

reach millions more.

       2.      As to all claims made in a representative capacity herein, there are common

questions of law and fact that substantially affect the rights, duties, and liabilities of many

similarly-situated New York residents and visitors who knowingly or unknowingly are subject to

the New York orders, statutes, regulations, policies, practices, and customs in question. The relief

sought in this action is declaratory and injunctive in nature, and the action involves matters of

substantial public interest. Considerations of necessity, convenience, and justice justify according

relief to Plaintiff in a representative capacity. Further, to the extent it becomes necessary or

appropriate, the NRA is uniquely able to communicate with and provide notice to its hundreds of

thousands of New York members and constituents who are or would be party to any identifiable

class of individuals for whose benefit this Court may grant such relief.


       4
         The Bureau of Alcohol, Tobacco and Firearms and Explosives has recommended
procedures for the sale of firearms that would significantly reduce the risk of COVID-19
transmission. See discussion infra at paragraph 46.



COMPLAINT AND JURY DEMAND                      Page 4
       Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 5 of 22



       3.      Defendant Andrew Cuomo is the Governor of the State of New York and, at all

times relevant to the Complaint, was acting under color of state law. His principal place of

business is The State Capitol Building, Albany, New York 12224. Cuomo is sued in his individual

and official capacities.

       4.      Defendant New York State Department of Economic Development d/b/a Empire

State Development is a public benefit corporation, with three main offices, including one located

at 625 Broadway, Albany, NY 12245.

       5.      Defendant Eric Gertler is Acting Commissioner, President and CEO of the New

York State Department of Economic Development and, at all times relevant to the Complaint, was

acting under color of state law. His principal place of business is at 625 Broadway, Albany, NY

12245. Eric Gertler is sued in his individual and official capacities.

       6.      Defendant New York State Department of Labor is an agency of the State of New

York, with a main office at Building 12, W.A. Harriman Campus, Albany, NY 12240.

       7.      Defendant Roberta Reardon is the Commissioner of the New York State

Department of Labor, and at all times relevant to the Complaint was acting under color of state

law. The office of Roberta Reardon is located in Building 12, W.A. Harriman Campus, Albany,

NY 12240. Roberta Reardon is sued in both her individual and official capacities.

                                                III.

                                 JURISDICTION AND VENUE

       8.      Pursuant to 28 U.S.C. § 1331, the Court has subject matter jurisdiction over the

claims asserted in this action because this action involves claims based on the Second, Fifth and

Fourteenth Amendments to the United States Constitution (U.S. Const. amend. II, V, XIV), and

because the action seeks to prevent state officials from interfering with federal rights. Further,

subject matter jurisdiction is conferred on this Court by 28 U.S.C. § 1343(a)(3) because this action


COMPLAINT AND JURY DEMAND                      Page 5
       Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 6 of 22



is brought to redress deprivations under color of state law of rights, privileges, and immunities

secured by the United States Constitution.

        9.      Pursuant to 28 U.S.C. § 1391(b), venue is properly vested in this Court because (1)

at least one defendant resides in this judicial district and all defendants reside in the State of New

York, and also because (2) the events giving rise to Plaintiff’s causes of action arose or occurred

in this District in which the action is brought.

        10.     There is a present and actual controversy between the parties.

        11.     The relief requested is authorized pursuant to 28 U.S.C. § 1343(a)(4) (recovery of

damages or equitable relief or any other such relief for the protection of civil rights), 28 U.S.C. §

1651(a) (injunctive relief), 28 U.S.C. §§ 2201 and 2202 (declaratory and other appropriate relief),

42 U.S.C. § 1983 (deprivation of rights, privileges, and immunities secured by the Constitution),

and 42 U.S.C. § 1988 (awards of attorneys’ fees and costs).

                                                    IV.

                            STATEMENT OF RELEVANT FACTS

A.      Relevant Authority

        12.     The Second Amendment to the United States Constitution reads: “A well regulated

militia, being necessary to the security of a free state, the right of the people to keep and bear arms,

shall not be infringed.”

        13.     The Fifth Amendment to the United States Constitution reads in pertinent part:

“[N]or shall any person … be deprived of life, liberty, or property, without due process of law; nor

shall private property be taken for public use, without just compensation.”




COMPLAINT AND JURY DEMAND                          Page 6
       Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 7 of 22



       14.     The Supreme Court has held that “[t]he fundamental principle that laws regulating

persons or entities must give fair notice of what conduct is required or proscribed, is essential to

the protections provided by the Fifth Amendment’s Due Process Clause.” 5

       15.     The Fourteenth Amendment to the United States Constitution reads in pertinent

part: “No state shall make or enforce any law which shall abridge the privileges or immunities of

citizens of the United States; nor shall any state deprive any person of life, liberty, or property,

without due process of law; nor deny to any person within its jurisdiction the equal protection of

the laws.”

B.     The Executive Order

       16.     On March 18, 2020, Defendant Cuomo issued executive order 202.6 ordering that

“[e]ach employer shall reduce the in-person workforce at any work locations by 50% no later than

March 20 at 8 p.m.” Executive order 202.6 further provides that “[a]ny essential business or entity

providing essential services or functions shall not be subject to the in-person restriction.” The order

further provides that “[n]o later than 5 p.m. on March 19, 2020, the Empire State Development

Corporation shall issue guidance as to which business are determined to be essential.” A copy of

executive order 202.6 is attached as Exhibit A.

       17.     On March 20, 2020, Defendant Cuomo issued executive order 202.8, which

amended executive order 202.6 and ordered that “[e]ach employer shall reduce the in-person

workforce at any work locations by 100% no later than March 22 at 8 p.m.” By reducing the in-

person workforce at work locations by 100%, the order effectively mandates the closure of most

retail stores and offices throughout the State. Executive order 202.8 further provides that any


       5
         F.C.C. v. Fox Television Stations, Inc., 567 U.S. 239, 132 S. Ct. 2307, 2309, 183 L. Ed.
2d 234 (2012).




COMPLAINT AND JURY DEMAND                       Page 7
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 8 of 22



business violating its provisions shall be subject to enforcement as if it were in violation of an

order pursuant to section 12 of the Public Health Law. A copy of executive order 202.8 is attached

as Exhibit B.

       18.      On or about March 19, 2020 the Empire State Development Corporation issued

“Guidance for Determining whether a Business Enterprise is Subject to Workforce Reduction

under Recent Executive Orders,” which continues to be published on its website (as updated from

time to time, the “Empire State Development Guidance”).             A copy of the Empire State

Development Guidance is attached as Exhibit C. Executive order 202.6, as amended by executive

order 202.8, together with the Empire State Development Guidance, are collectively referred to

herein as the “Executive Order”.

       19.      The Empire State Development Guidance provides that, “for purposes of Executive

Order 202.6, ‘Essential Business,’ means businesses operating in or as” any of a list of illustrative

and non-exclusive categories of businesses. The list of “Essential Businesses” does not include

firearm and ammunition manufacturers or retailers.

       20.      As defined in the Empire State Development Guidance, “Essential Business”

includes “Essential Retail Including” grocery stores and other listed types of stores. By its own

terms (in particular the use of the word “including”), the guidance indicates that some retail stores

other than those explicitly enumerated would count as “Essential Retail.” However, New Yorkers

are left to guess what other retail would count as “Essential Retail.”

       21.      The Empire State Development Guidance further states that “essential businesses”

and “essential services” include: “Essential Services Necessary to Maintain the Safety, Sanitation

and Essential Operations of Residences or Other Essential Businesses, Including:…security.”




COMPLAINT AND JURY DEMAND                      Page 8
       Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 9 of 22



However, again, New Yorkers are left to guess what businesses would be considered necessary to

maintain safety and security.

        22.     While many reasonable Americans would consider stores that sell ammunition and

firearms, repair firearms and provide training on gun safety, to be necessary for the maintenance

of safety and security, New York state and local officials have acted inconsistently with that

interpretation. In the last several weeks, Defendants have interpreted and caused the enforcement

of the Executive Order to require the closure of substantially all retailers of firearms and

ammunition in the State of New York.

        23.     The Empire State Development Guidance states that “[i]f the function of your

business is not listed above, but you believe that it is essential or it is an entity providing essential

services or functions, you may request designation as an essential business.” The State webpage

containing the Empire State Development Guidance includes a link where a business can provide

additional information and request designation as an essential business. A substantial number of

firearm retailers have submitted requests for designation of their businesses as essential but have

received no response or received an electronic message that there is a backlog of requests and that

responses will be delayed. As of the date hereof, firearm and ammunition retailers have not been

officially or unofficially designated as essential businesses.

        24.     By design, the Executive Order does not constitute a generally applicable order,

regulation or policy. As contemplated by the Executive Order, Defendants New York State

Department of Economic Development and Gertner are formally tasked with evaluating and

publicly announcing exceptions, exemptions and clarifications as to what constitutes an “essential

business”. Defendant Cuomo and his administration have also decided and publicly announced

such exceptions, exemptions and clarifications.




COMPLAINT AND JURY DEMAND                        Page 9
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 10 of 22



       25.     On or about March 18, 2020, a spokesperson for Defendant Cuomo told NPR that

“registered organizations in the State’s Medical Marijuana Program are essential medical providers

and will allowed to remain open.” 6

       26.     On March 20, 2020, the New York State Liquor Authority rushed into action

clarifying that liquor stores, unlike firearms and ammunition retailers, are essential businesses,

through a message transmittee through Twitter messaging.

       27.     On or around March 20, 2020, Defendant New York State Department of Economic

Development reversed its original position and issued a public statement deeming bicycle stores

as “essential businesses.” The general manager of a bicycle repair store reported that he was “able

to speak to some people at the New York State Conservation Board,” who in turn “were able to

speak with people in the governor’s administration,” which in turn resulted in a change in

designation for bicycle repair shops. 7

       28.     The scheme put in place by the Executive Order is a system of exemptions from a

general requirement. Moreover, despite multiple entreaties and an ongoing and visible public

uproar, Defendants have willfully failed to provide any exemption for gun stores or clarification

stating that gun stores constitute essential businesses, with the intended and actual effect of

targeting gun stores for closure.




       6
         Brakkton Booker, Amid Coronavirus, San Francisoc, New York, Deem Marijuana
Businsesses ‘Essential’, NPR, Mar. 18, 2020, https://www.npr.org/2020/03/18/817779558/amid-
coronavirus-san-francisco-new-york-deem-marijuana-businesses-essential.
       7
       Nick Lippa, Bike Shops in WNY, For a Few Hours, Were Not Deemed Essential Services,
WBFR NPR, Apr. 3, 2020, https://news.wbfo.org/post/bike-shops-wny-few-hours-were-not-
deemed-essential-service.



COMPLAINT AND JURY DEMAND                     Page 10
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 11 of 22



C.     Enforcement of the Executive Order

       29.     Defendant Cuomo is directly responsible for enforcement of the Executive Order.

In a press conference on March 20, 2020, Defendant Cuomo took personal responsibility for

enforcement of the Executive Order, stating: “These provisions will be enforced. These are not

helpful hints. This is not if you really want to be a great citizen. These are legal provisions. They

will be enforced. There will be a civil fine and mandatory closure for any business that is not in

compliance…If someone is unhappy, somebody wants to blame someone, people complain about

someone, blame me. There is no one else who is responsible for this decision.”

       30.     Defendant New York State Department of Labor and Defendant Reardon play a

central role in the enforcement of the Executive Order and the forced closure of gun stores.

According to information promulgated by the New York Department of Labor, “[i]n an effort to

help enforce the state mandates put in place to limit the spread of coronavirus, people can now

report non-essential gatherings or essential businesses in violation of state regulations.” The

website for the New York State Department of Labor actively invites complaints from any citizen

based on a list of reasons, including: “You know about a business that is non-essential and is

operating.” Furthermore, the agency’s website contains an “Enforcement Task Force Violation

Complaint Form” where members of the public can report non-essential businesses that are

continuing to operate, for purposes of enforcement action against such businesses by the agency.

       31.     Defendant New York State Department of Labor and Defendant Reardon have

threatened to impose and have actually imposed fines and penalties on businesses deemed “non-

essential” that have continued operating during the ongoing COVID-19 shutdown.

D.     State of New York Shuts Down Gun Stores

       32.     The Executive Order states by its own terms that it does not require the closure of

“essential retail” and “essential services” including those that provide “security.” A reasonable


COMPLAINT AND JURY DEMAND                      Page 11
        Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 12 of 22



person could interpret the Executive Order as permitting gun stores to remain open. Nevertheless,

through their action and inaction, Defendants have interpreted the Executive Order as requiring

gun stores to close down and have caused gun stores to close down throughout the State of New

York.

         33.      Defendants issued and have maintained the Executive Order in force and effect,

knowing that doing so has the effect of causing firearm and ammunition retailers to shut down and

severely restricts the ability of New York citizens and residents to purchase firearms and

ammunition.

         34.      The forced closure of gun stores throughout New York effectively makes it

impossible to legally purchase guns in the State. Under New York’s SAFE Act, 8 as of March 15,

2013, all private handgun, rifle or shotgun sales or transfers in New York (with the exception of

those sales or transfers to and between certain family members) require a background check of the

buyer. Therefore, consumers can only purchase firearms from federally licensed dealers capable

of performing an NICS background check.

         35.      Almost all big box stores and non-specialized retailers in New York that typically

sell firearms and ammunition stopped selling firearms and ammunition shortly before the issuance

of the Executive Order. As is widely known, these retailers stopped selling firearms and

ammunition in reaction to pressure from Defendants and other State authorities.

         36.      Therefore, immediately prior to enactment of the Executive Order, consumers

wishing to exercise their Second Amendment right to purchase firearms or ammunition relied on

licensed gun stores and dealers, substantially all of which have now shut down due to enforcement

of the Executive Order.        Through the enactment and enforcement of the Executive Order,


         8
             Act of Jan. 15, 2013, ch. 1, § 37, 2013 N.Y. Laws 1.



COMPLAINT AND JURY DEMAND                        Page 12
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 13 of 22



Defendants have effectively deprived consumers in New York of any options for lawfully

purchasing firearms or ammunition in the State.

       37.      John Doe #1 is a resident of the State of New York and member of the NRA, and,

but for Defendants’ conduct as alleged in this Complaint, is legally entitled to and would purchase

firearms and ammunition in the State of New York for his personal use.

       38.      John Doe #2 is a resident of the State of New York and member of the NRA, and,

but for Defendants’ conduct as alleged in this Complaint, is legally entitled to and would purchase

firearms and ammunition in the State of New York for his personal use.

       39.      John Doe #3 is a resident of the State of New York and a member of the NRA, has

all necessary federal, state and local licenses required for the sale of firearms and ammunition and,

but for the well-founded fear of sanctions based on Defendants’ conduct as alleged in this

Complaint, would perform background checks and sell and transfer firearms and ammunition in

the State of New York.

       40.      The NRA represents tens of thousands of members in the State of New York who

desire to purchase firearms or ammunition, are otherwise legally permitted to purchase firearms

and ammunition, but cannot do so as a result of the actions of Defendants alleged in this Complaint.

E.     State of New York Refuses to Clarify that Gun Stores are Essential

       41.      The executive order issued by Defendant Cuomo is similar to orders issued by states

and localities throughout the United States, ordering the closure of all but “essential” businesses

and entities.   In many states, authorities have issued “shelter in place” orders expressly

categorizing gun stores as “essential businesses.” In other states, authorities issued “shelter in

place” orders that failed to explicitly categorize gun stores as essential, yet later issued statements

or guidance clarifying that gun stores are essential businesses and may remain open.




COMPLAINT AND JURY DEMAND                      Page 13
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 14 of 22



        42.     On March 24, 2020, the governor of Pennsylvania modified his original order and

reclassified gun stores as “life-sustaining”, allowing gun stores to remain open so long as they

comply with social distancing rules.

        43.     On March 27, 2020, the Attorney General of Texas issued an opinion that gun stores

must be allowed to remain open in that state.

        44.     On March 28, 2020, the United States Department of Homeland Security issued a

list of critical infrastructure “intended to help State, local, tribal and territorial officials as they

work to protect their communities, while ensuring continuity of functions critical to public health

and safety, as well as economic and national security.” This list of critical infrastructure includes:

“Workers supporting the operation of firearm or ammunition product manufacturers, retailers,

importers, distributors, and shooting ranges.”

        45.     On March 30, 2020, the governor of New Jersey announced that gun stores will be

classified as “essential businesses” and allowed to reopen in that state. He stated: “In accordance

with the guidance released over the weekend by the federal Department of Homeland Security, we

will allow firearms sellers to operate.”

        46.     On April 10, 2020, the U.S. Department of Justice, Bureau of Alcohol, Tobacco,

Firearms and Explosives, issued a public letter clarifying the manner in which Federal Firearm

Licensees (FFLs) may conduct business in light of the COVID-19 emergency. The letter states

that it is consistent with federal law (but not required) for an FFL to carry out activities from a

“temporary table or booth located in a parking lot or exterior location” or “through a drive-up or

walk-up window or doorway where the customer is on the licensee’s property on the exterior of

the brick-and-mortar structure at the address listed on the license.”




COMPLAINT AND JURY DEMAND                        Page 14
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 15 of 22



       47.     On March 26, 2020, New York State Senator Robert G. Ortt sent an open letter to

Defendant Cuomo stating that the Senator was “writing to get clarification on Executive Order

202.6 to ensure the safety of New Yorkers.” The letter further stated: “The Order requires the

closure of non-essential businesses, and lists industries that are deemed ‘essential.’ According to

the Order, a class of exempt businesses is ‘vendors that provide essential services or products.’ I

urge you to consider gun and sporting shops as providers of essential goods and services.”

       48.     As further explained by Senator Ortt, “New York can and should open gun shops

in a way that continues to protect New Yorkers from coronavirus. Shops in Pennsylvania, for

example, are only allowed to operate under limited hours, and can only make sales via individual

appointments to eliminate store crowds. I believe gun shops in New York would be happy to

comply with any public health recommendations, but closing them outright unnecessarily deprives

New Yorkers of their Second Amendment right.” A copy of Senator Ortt’s letter is attached as

Exhibit D hereto.

       49.     Despite these efforts to clarify the scope of various “shelter in place” orders while

respecting the Second Amendment rights of citizens, Defendant Cuomo has refused to clarify the

meaning of the Executive Order, to provide any assurances that gun stores are essential businesses,

or to stop enforcement actions against gun stores by state and local officials. These actions and

inactions have had the desired chilling effect on the owners of gun stores and the intended effect

of depriving New Yorkers’ of their Second Amendment rights.




COMPLAINT AND JURY DEMAND                     Page 15
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 16 of 22



F.     New Yorkers Prevented From Purchasing Firearms

       50.     Tens of thousands of New Yorkers have been prevented from buying firearms and

ammunition by Defendants’ illegal actions. 9 Gun stores throughout New York continued to

experience long lines and high demand up until they were forced to close by Defendants.

       51.     New Yorkers are fully justified in their concerns about increased crime and reduced

policing during the COVID-19 shutdown. As of April 3, 2020, one in six police officers in New

York City was out sick. 10 Of the remaining officers on duty, many have been diverted to crowd

control outside supermarkets. Meanwhile, burglaries have soared. On April 6, 2020, it was widely

reported that between March 12 and March 31, 2020, commercial burglaries in New York City

increased 75% compared to the same period last year. On April 22, 2020, New York City Police

Commissioner Dermot Shea stated that: “It’s frustrating. The cops are out there making arrests for

these burglaries. With the existing law, what’s happening is the individuals are being released

immediately and that’s something that ultimately in the end will have to be fixed.”

       52.     Many New York citizens and residents desiring to purchase firearms and

ammunition have experienced empty shelves, long lines and tense atmospheres while shopping for

other essential goods. They have read about the release of thousands of prisoners by state officials,

and they are concerned about the ability of police forces to maintain order when officers fear

contact with COVID-19 or have fallen ill themselves. The desire of these New Yorkers to purchase

firearms and ammunition to protect themselves and their families is rational and well-founded.


       9
          See, e.g., Anne McCloy, Gun sales soaring due to coronavirus fears, stores placing limits
on      supplies,      CBS     6    NEWS       WRGB         ALBANY,       Mar.       20,     2020,
https://cbs6albany.com/news/coronavirus/gun-sales-soaring-due-to-coronavirus-fears-stores-
placing-limits-on-supplies.
       10
        Ashley Southall, Virus’ Toll on N.Y. Police: 1in 6 Officers is Out Sick, THE NEW YORK
TIMES, Apr. 3, 2020, https://www.nytimes.com/2020/04/03/nyregion/coronavirus-nypd.html.



COMPLAINT AND JURY DEMAND                      Page 16
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 17 of 22



More importantly, Defendants do not have the right to substitute their own judgment for that of

individuals who might want to purchase firearms and ammunition, or to declare that the Second

Amendment does not apply until further notice.

                                                  V.

                                              CLAIMS

A.      Count One: Violation Of Second And Fourteenth Amendment Rights Under 42
        U.S.C. § 1983

        53.     Plaintiff repeats and re-allege each and every allegation in the preceding paragraphs

as though fully set forth herein.

        54.     Defendants’ orders, policies, practices and enforcement actions have forced the

closure of firearm and ammunition retailers throughout the State of New York and prevented the

citizens and residents of New York from exercising their Second Amendment right to purchase

firearms for self-defense, hunting and other lawful purposes.

        55.     Defendants’ orders, policies, practices and enforcement actions substantially

burden the Second Amendment right of citizens and residents of the State of New York to keep

and bear arms. The public health concerns used to justify the closure of firearm and ammunition

retailers do not constitute a compelling state interest in light of the fact that firearm and ammunition

retailers constitute a small part of the retail economy in this State, and many other retailers,

including liquor stores, have been allowed to remain open. Furthermore, assuming arguendo that

the Executive Order serves a compelling state interest, the sweeping closure of substantially all

firearm and ammunition retailers is illegal because it is not narrowly tailored to serve that interest,

as evidenced by the fact that other retail stores, including liquor stores, have been allowed to

remain open subject to taking reasonable precautions to prevent the spread of COVID-19.




COMPLAINT AND JURY DEMAND                       Page 17
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 18 of 22



        56.     Defendants’ orders, policies, practices and enforcement actions are unjustified and

constitute an unreasonable restriction of the Second Amendment rights of Plaintiff, members of

the NRA and citizens and residents of New York who desire to purchase firearms or ammunition.

        57.     Defendants’ intrusion upon the Second Amendment rights of Plaintiff, members of

the NRA and other residents and citizens is not merely incidental to a broad order designed to

protect the public’s safety. The issue of whether firearm and ammunition retailers should remain

open during the states of emergency declared across the country is of national prominence, about

which there is reporting almost every day in the news. A litany of officials from states around the

nation has announced that firearm and ammunition retailers will be treated as essential businesses

and critical infrastructure. Many firearm and ammunition retailers and their owners have formally

sought the designation of firearm and ammunition retailers as essential businesses through the

State’s official website, as has State Senator Ortt, in an open letter to Defendant Cuomo. The

federal Department of Homeland Security has acted to declare that firearm manufacturers and

retailers are critical infrastructure.

        58.     Defendants have intentionally refused to clarify the scope of the Executive Order

and to classify certain businesses as essential — affirmatively going out of their way to protect

liquor stores and release criminals onto the streets, while ignoring the public’s outcry over the

suspension of Second Amendment rights. Defendants could easily allow firearm and ammunition

retailers to reopen simply by publicly stating that firearm and ammunition retailers will be

considered essential businesses or that they will refrain from enforcing the Executive Order against

firearm and ammunition retailers. Notably, the closure of firearm retailers, but not liquor retailers,

bears no reasonable relation to the State’s interest in slowing the spread of COVID-19—and

certainly is not narrowly tailored to accomplish that objective. Defendants are aware that the




COMPLAINT AND JURY DEMAND                      Page 18
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 19 of 22



Executive Order unreasonably interferes with Second Amendment rights, and could easily correct

this defect by classifying firearms retailers as “essential,” yet insist for reasons of apparent political

animus 11 that gun stores remain closed.

B.      Count Two: Violation Of Fifth and Fourteenth Amendment Rights Under 42 U.S.C.
        § 1983

        59.     Plaintiff repeats and re-alleges each and every allegation in the preceding

paragraphs as though fully set forth herein.

        60.     The Executive Order is confusing, overbroad and unconstitutionally vague as

applied to enforce the closure of firearm and ammunition retailers.

        61.     Firearm and ammunition retailers sell products that are used for personal protection

and home security.      In other states, and according to the federal government, firearm and

ammunition retailers have been designated as essential and as critical infrastructure

        62.     As applied to firearm and ammunition retailers, the Executive Order is not

sufficiently specific to give a person of ordinary intelligence a reasonable opportunity to know

what conduct is prohibited and to provide explicit standards to avoid arbitrary and discriminatory

enforcement, because the Executive Order provides that “essential retail” and “essential services

necessary to maintain safety” including “security” are designated as “essential businesses.” As so

defined, the Executive Order, including the Empire State Development Guidance, could



        11
           Defendant Cuomo has declared that conservative firearms advocates “have no place in
the state of New York.” Heather Long, Conservatives aren’t welcome in New York, according to
Governor       Cuomo,       THE       GUARDIAN       (Jan.      14,     2014,      8:49       AM),
https://www.theguardian.com/commentisfree/ 2014/jan/24/governor-cuomo-conservatives-not-
welcome-new-york. Defendant Cuomo has sought to banish “the enemy” from public discourse
altogether, and remains dissatisfied with what he perceives to be the excessive political influence
of “conservatives and the Second Amendment types.” YOUTUBE, Gov. Andrew Cuomo On
Background Checks: “Bunch Of Boloney” | The Beat With Ari Melber | MSNBC,
https://www.youtube.com/watch?v=Tz8X07fZ39o (last visited April 1, 2020).



COMPLAINT AND JURY DEMAND                        Page 19
      Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 20 of 22



reasonably be interpreted to mean that firearm retailers fall within the intended definition of

“essential businesses,” contrary to the actions of State and local officials that have enforced and

continue to enforce the Executive Order to threaten and force the closure of firearm and

ammunition retailers.

       63.     Furthermore, the list of “essential retail” listed in the Empire State Development

Guidance is, by its own terms, illustrative and non-exclusive, and states that essential businesses

exempt from the order to shut down include “essential retail including…” but not limited to those

expressly enumerated. (Emphasis added). Enforcement against firearm and ammunition retailers

violates the due process clause because the Executive Order fails to give adequate guidance to

those who would be law-abiding, forcing them to guess whether gun stores are essential businesses

or not. The Executive Order also fails to guide courts in adjudicating cases in which gun stores

and their owners and employees are accused of violating the Executive Order.

       64.     Confusion over the meaning of the executive order is heightened by the fact that

Defendants have designated liquor stores as essential. A reasonable person would conclude that

if liquor stores are essential, then retailers that sell products integral to our Second Amendment

freedoms must a fortiori be essential as well.

       65.     Enforcement actions purporting to enforce the Executive Order to force the closure

of firearm and ammunition retailers are arbitrary and capricious and violate the constitutional

rights of gun stores and their owners, including members of the NRA, as well as the rights of

members of the NRA and the general public who desire to purchase firearms and ammunition.

                                                  VI.

                                 DEMAND FOR JURY TRIAL

       66.     Plaintiff hereby demands a trial by jury on all issues so triable.




COMPLAINT AND JURY DEMAND                        Page 20
       Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 21 of 22



                                                VII.

                                    REQUEST FOR RELIEF

        WHEREFORE the Plaintiff respectfully requests that the Court enter judgment in the

Plaintiff’s favor and against Defendants, as follows:

        a.     A declaration that firearm and ammunition product manufacturers, retailers,

importers, distributors, and shooting ranges constitute essential businesses and services under the

Executive Order and are allowed to operate or, alternatively, that Defendants’ prohibition of the

operation of firearm and ammunition product manufacturers, retailers, importers, distributors, and

shooting ranges violates the Second, Fifth and Fourteenth Amendments.

        b.     A temporary restraining order, preliminary injunction and permanent injunction

restraining Defendants and their officers, agents, servants, employees, and all persons in concert

or participation with them who receive notice of such order or injunction, from enforcing the

Executive Order to prohibit the operation of firearm or ammunition product manufacturers,

retailers, importers, distributors, and shooting ranges.

        c.     Nominal damages against Defendants on behalf of members of the NRA who are

consumers and that have been prevented by Defendants’ actions from purchasing ammunition or

firearms.

        d.     Attorney’s fees and costs pursuant to 42 U.S.C. § 1988 and any other applicable

law.

        e.     Granting Plaintiff such other and further relief as this Court deems just and proper.


///
///
///




COMPLAINT AND JURY DEMAND                      Page 21
     Case 1:20-cv-00385-MAD-DJS Document 8 Filed 04/27/20 Page 22 of 22



Dated April 27, 2020

                             Respectfully submitted,

                             By:      /s/ William A. Brewer III          I
                                   William A. Brewer III (Bar No. 700217)
                                   wab@brewerattorneys.com
                                   Sarah B. Rogers (Bar No. 700207)
                                   sbr@brewerattorneys.com
                                   BREWER, ATTORNEYS & COUNSELORS
                                   750 Lexington Avenue, 14th Floor
                                   New York, New York 10022
                                   Telephone: (212) 489-1400
                                   Facsimile: (212) 751-2849

                                   ATTORNEYS FOR PLAINTIFF




COMPLAINT AND JURY DEMAND             Page 22
